Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks after Final action filed 09/16/2021 is acknowledged.
	The rejection of claims 16-35 under 35 U.S.C. 112(a) (description and scope of enablement) is withdrawn per Applicant’s persuasive discussion regarding the Examples. 
	Claims 16-35 are being considered on the merits.
Examiner’s Amendment
	In claim 30, please delete “h” at the end of claim. 
Examiner’s Statement of Reasons for Allowance
	The use of enzymes with lipolytic activity in baking is known in the art. The closest prior art US 2006/0281080 discloses a method for producing baked products using a lipolytic enzyme that has about 37% identity to SEQ ID NO: 1 used in the presently claimed method.  However, the presently claimed method of producing a dough or a baked product uses a lipolytic enzyme that has at least 80% identity to the enzyme represented by amino acids 20-254 of SEQ ID NO: 1.
	Claims 16-35 are novel and nonobvious. Claims 16-35 are allowed. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791